DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with F. Drexel Feeling on 6/15/2022.

The application has been amended as follows: 

Claims 4-6: “The ground collision avoidance method of claim 1…” 
Claims 10-12: “The ground collision avoidance method of claim 1…”

Allowable Subject Matter
Claims 1, 4-6, 10-13 and 18-29 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13, and 20, all of the prior art of record fails to teach or suggest the limitation of claim 1, a ground collision avoidance method in an ownship vehicle, the method comprising: sensing, using aircraft sensors, aircraft position measurements for the ownship vehicle on the ground and dynamic obstacle position measurements for a dynamic obstacle on the ground; retrieving mapping data from an airport map database that includes coordinate data for airport travel pathways, coordinate data for guidance lines on airport travel pathways, and coordinate data and dimension data for a static obstruction on an airport surface; adjusting, an aircraft position measurement to a nearest point on a first guidance line on an airport travel pathway on which the ownship vehicle is traveling when the difference between the aircraft position measurement and the nearest point on the first guidance line is less than a first threshold distance, a dynamic obstacle position measurement to a nearest point on a second guidance line on an airport travel pathway on which the dynamic obstacle is traveling when the difference between the dynamic obstacle position measurement and the nearest point on the second guidance line is less than a second threshold distance; predictingestimating a next future position for the ownship vehicle based on a previous estimated position, velocity, and heading of the ownship vehicles and adjusting the estimated next future position to a nearest coordinate on the first guidance line when the nearest coordinate is less than the first threshold distance away from the estimated next future position, a series of future positions for the dynamic obstacle that are constrained by airport surface operation rules by estimating a next future position for the dynamic obstacle based on a previous estimated position, velocity, and heading of the dynamic obstacle and adjusting the estimated next future position to a nearest coordinate on the second guidance line when the nearest coordinate is less than the second threshold distance away from the estimated next future position; calculating calculating whether a potential collision may occur by estimating whether the predicted series of future positions for the ownship vehicle will intersect with a boundary of a static obstruction; and visually displaying a collision alert on a display device in the ownship vehicle when it is determined that a potential collision between the ownship vehicle and the dynamic obstacle or static obstacle may occur. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Louis (US20130096814A1), discloses a collision prevention device includes a device for localizing obstacles; a device for acquiring obstacle localization data; a device for localizing an equipped vehicle; and a collision prevention computer for combining the obstacle localization data coming from the device for acquiring obstacle localization data; for taking into account a description of a configuration of the equipped vehicle and the localization of the equipped vehicle; for detecting proximity conflicts between the equipped vehicle and the localized obstacles; for generating alerts in the case of proximity of the equipped vehicle and a localized obstacle; and for generating at least one solution for resolving each conflict detected. The collision prevention device further includes a presentation device for presenting warnings to a driver of the equipped vehicle.
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Louis with the elements of applicant’s invention, as claimed. Thus, claims 1, 4-6, 10-13 and 18-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US 20160163208 A1) teaches a method implemented using at least one processor includes receiving a plurality of images acquired from a plurality of image sensors disposed on a vehicle configured to engage an aircraft for ground operations. The method further includes determining at least one parameter about a potential obstacle based on the plurality of images and a machine vision algorithm. The method also includes generating an alert signal based on the at least one parameter, useful for avoiding collision of the aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665       

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665